UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1397


MY’KA EL,

                     Plaintiff - Appellant,

              v.

R. HARRIS, Judicial Official;             STATE      OF    NORTH       CAROLINA;
MECKLENBURG COUNTY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cv-00016-RJC-DSC)


Submitted: June 11, 2020                                          Decided: August 7, 2020


Before WYNN, HARRIS, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


My’Ka El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       My’Ka El seeks to appeal the district court’s order dismissing his civil action in part

and granting him 30 days within which to file an amended complaint. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order El seeks to appeal

is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

deny El’s motion for the appointment of counsel and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2